Title: From John Adams to North Carolina Militia, 5 July 1798
From: Adams, John
To: North Carolina Militia


To the officers of the Johnson Regiment of Militia in North Carolina
Gentlemen
Philad: July 5th 1798—

I thank you for this address. Our Commerce is plundered, our Citizens treated with the Vilest indignities, our Nation itself is insulted in the persons of its ambassadors and supreme Magistrates, and all this because we are beleived to be a divided people—how is it possible in such circumstances for Metaphisicians to Chicane or Mathematicians to Calculate, it is to me as to you, incomprehensible—there would be more Wisdom and more Virtue in considering with you an attack upon the Government as an outrage upon the Majesty of the people, and resenting it accordingly—
I thank you for your congratulations on the Unanimity of Sentiment which prevails with you in approbation of the conduct I have observed towards the belligerent Powers, and on the Universal attachment of the Citizens to the Constitution of the United states & for your kind sentiments toward my personal Character

John Adams